Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.
Applicant argues – “Here, Laska discloses the selection of the filter such as the recognized event category and the retrieval of all past motion events that are associated with the recognized event category as the selected filter. However, the "filter" as described in Laska does not disclose or show the "transforming, by a controller component, [of] the model to generate a plurality of snapshots of the model" as set forth in amended claim 1. Further, the presenting to the user of the retrieved "past motion events associated with the selected event category" does not disclose or show the "rendering, by a view component, the snapshots of the model' as recited by amended claim 1.”
Examiner’s response -   The examiner asserts that this feature of “snapshots” is disclosed in Fig. 13A and 13B of Laska.  In 13A, there is a categories region showing formed event categories.  In 13B, the user has selected the event category B from 13A and is presented with a plurality of snapshots of motion events associated with the event category (i.e. 1322F, 1322G, etc).  Each of these snapshots is a set of data corresponding to a motion event at a particular time that corresponds to the event category.  This is similar to the description of a snapshot in applicant’s specification paragraph 26.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,449,229 by Laska et al. (Laska).
With respect to claim 1, Laska teaches One or more computer-readable storage media collectively storing computer- executable instructions that upon execution cause one or more computers to collectively perform acts comprising: 
receiving, by an event streaming platform, a plurality of telemetry data streams(Col. 10 lines 39-53, Col. 18 lines 38-67 – server system receives video data from sources including cameras); 
storing, by a telemetry data storage in a model component, decoupled telemetry data streams that the model component subscribed to receive from the plurality of telemetry data streams in the event streaming platform (Col. 32 lines 1 to Col. 33 line 31 – video data is processed by the event module sub processes of the server system to determine event candidate data which can include actual segments of the data stream and associated information. Note alternatively the candidate data may come from the source itself.  The event categorizer desires and receives the candidate data for the purpose of alerting and notifying user which is functionally equivalent to subscribing. ) ; 
querying the decoupled telemetry data streams from the telemetry data storage to form a model; (Col. 32 lines 51 to Col. 33 line 54  event candidates are analyzed (queried) and categorized (modeled)- and note Col. 24 line 35 – Col. 26 line 21 – event record data and device profile data structures are formed in association with event data streams)
transforming, by a controller component, the model to generate a plurality of snapshots of the model; (Fig. 13A and 13B  - noting discussion in response to arguments) and 
rendering, by a view component, snapshots of the model. (Fig. 13A and 13B  - noting discussion in response to arguments) 
With respect to claim 2, Laska teaches the one or more computer-readable storage media of claim 1, wherein the decoupled telemetry data streams include detected events captured by a media recording device. (Col. 32 lines 1 to Col. 33 line 31 – exemplary motion events from a camera device)
With respect to claim 3, Laska teaches the one or more computer-readable storage media of claim 2, wherein the querying of the decoupled telemetry data is based upon timestamps that are associated with the decoupled telemetry data streams.  (Col. 32 lines 1-37 and Col. 24 lines 49-56)
With respect to claim 4, Laska teaches the one or more computer-readable storage media of claim 1, wherein the model is associated with a device identification, a header, and a timestamp of an event. (Col. 24 line 35 – Col. 26 line 21, Fig. 7B)
With respect to claim 5, Laska teaches the one or more computer-readable storage media of claim 4, wherein the transforming utilizes the timestamp of the event to generate the snapshots of the model. (Col. 32 lines 1-37 and Col. 24 lines 49-56 and Col. 46 lines 43 – Col. 47 line 63 – categorized events are rendered on a timeline and distinguished accordingly – Fig. 13A, 13B)
With respect to claim 6, Laska teaches the one or more computer-readable storage media of claim 4, wherein the transforming utilizes the device identification to generate the snapshots of the model. (Fig. 13A and Col. 54 line 18-31,  Col. 24 line 64 – Col. 26 line 21)
With respect to claim 7, Laska teaches the one or more computer-readable storage media of claim 1, wherein the controller component dynamically adds or deletes views for rendering by the view component (Col. 47 lines 31-61)
With respect to claim 8, Laska teaches the one or more computer-readable storage media of claim 7, wherein the views represent the plurality of snapshots of the model. (Fig. 13A, 13B and Col. 54 line 18-31)
Claims 9-16 are similar in scope to claims 1-8 and are rejected based on the same rationale.
With respect to claim 17, Laska teaches a computer-implemented method, comprising: 
subscribing, by a model component, to a plurality of telemetry data streams in an event streaming platform;  (Col. 32 lines 1 to Col. 33 line 31 – video data is processed by the event module sub processes of the server system to determine event candidate data which can include actual segments of the data stream and associated information. Note alternatively the candidate data may come from the source itself.  The event categorizer desires and receives the candidate data for the purpose of alerting and notifying user. )
decoupling telemetry data streams that the model component subscribed to receive from the event streaming platform; (Col. 32 lines 1 to Col. 33 line 31 – video data is processed by the event module sub processes of the server system to determine event candidate data which can include actual segments of the data stream and associated information. Note alternatively the candidate data may come from the source itself.  The event categorizer desires and receives the candidate data for the purpose of alerting and notifying user. )
storing, by a telemetry data storage in the model component, the decoupled telemetry data streams (Col. 32 lines 1 to Col. 33 line 31 – video data is processed by the event module sub processes of the server system to determine event candidate data which can include actual segments of the data stream and associated information.); 
querying the decoupled telemetry data streams to form a model; querying the decoupled telemetry data streams from the telemetry data storage to form a model; (Col. 32 lines 51 to Col. 33 line 54  event candidates are analyzed (queried) and categorized (modeled)- and note Col. 24 line 35 – Col. 26 line 21 – event record data and device profile data structures are formed in association with event data streams)
 transforming, by a controller component, the model to generate a plurality of snapshots; (Fig. 13A and 13B  - noting discussion in response to arguments) and
 rendering, by a view component, the snapshots in a display unit. (Fig. 13A and 13B  - noting discussion in response to arguments)
With respect to claim 18, Laska teaches the computer-implemented method of claim 17, wherein the event is associated with a device identification, a header, and a timestamp. (Col. 24 line 35 – Col. 26 line 21, Fig. 7B)
With respect to claim 19, Laska teaches the computer-implemented method of claim 18, wherein the rendering includes adding of views in the display unit based upon the timestamp of the event. (Col. 32 lines 1-37 and Col. 24 lines 49-56 and Col. 46 lines 43 – Col. 47 line 63 – categorized events are rendered on a timeline according to selected filtering)
With respect to claim 20, Laska teaches the computer-implemented method of claim 17, wherein the transforming utilizes a configuration of the display unit. (Col. 55 lines 42-60 – Col. 46 lines 43 – Col. 47 line 63, Fig. 13A, 13B, 13C display of snapshots allows for configuration of events on the display unit)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455